
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33


Richard Interdonato


C-O-N-F-I-D-E-N-T-I-A-L


SEPARATION AGREEMENT AND GENERAL RELEASE


1.General Release.    In exchange for the valuable consideration contained
herein, the sufficiency of which I hereby acknowledge, Richard Interdonato
("Interdonato") releases, dismisses, and forever discharges Aegis Communications
Group, Inc. and any affiliated corporations, subsidiaries, officers, directors,
employees, agents, predecessors, successors, transferees, and assigns
(collectively referred to as "the Company") from any and all actions, causes of
action, suits, damages, debts, claims, counterclaims, obligations, and
liabilities of whatever nature, known or unknown, resulting from or arising out
of, directly or indirectly, my employment relationship or the termination of my
employment relationship with the Company, including, without limitation by
reason of specification, any claims for breach of contract of any kind, wrongful
discharge of any kind, any tort claims of any kind, and any claims arising under
any federal, state, or local laws or ordinances concerning employment or
prohibiting any form of discrimination, including, without limitation by reason
of specification, the Age Discrimination in Employment Act of 1967, Title VII of
the Civil Rights Act of 1964, the Older Workers Benefit Protection Act, the
Americans With Disabilities Act, the Civil Rights Act of 1991, the Family and
Medical Leave Act, and any common law claims now or hereafter recognized.

2.Separation Date.    Interdonato acknowledges that the last day of his
employment with the Company is 31 July 2002 ("Separation Date").

3.Non-Admission.    Interdonato agrees and acknowledges that neither this
Agreement nor the Company's offer to enter into this Agreement should be
construed as an admission by the Company that it has acted wrongfully towards
Interdonato or any other employee, and that the Company expressly denies any
liability to, or wrongful acts against Interdonato on the part of itself, its
employees or its agents.

4.Severance Consideration.    In full consideration and as material inducements
to Interdonato signing this Agreement, the Company will, upon the expiration of
the revocation period set forth in Section 9(e) herein:

(a)Make a lump sum severance payment of $275,000.00 minus all applicable
withholding taxes.

(b)If Interdonato elects to continue his coverage of the Company's medical
insurance plan, the company will pay its portion of the monthly premiums through
the end of the month of July 2003. The Company will withhold from the lump sum
payment the total premium amount for the 12-month period that Interdonato would
have paid as the employee portion of premiums for both medical and dental
insurance.

(c)Interdonato will be sent COBRA notification to continue medical insurance
after July 31, 2003.

(d)Interdonato will not participate in any bonus or other cash compensation plan
or program. The company will allow Interdonato to participate in a commission
plan to be agreed upon separately for any business Interdonato brings to Aegis
after 31 July 2002.

Interdonato's Initials     RI                                    
                                        Employer's Initials    TF    

--------------------------------------------------------------------------------

(e)The company will deduct from the lump sum payment any sum that is allowable
under the Company's 401 K plan for plan year 2002.

(f)Interdonato will be paid any vacation owed.

(g)Interdonato will be allowed to keep his vested stock options for a period of
18 months from 31 July 2002. The options will expire on 31 January 2004.



5.Post-Employment Covenants.    

(a)Non-Disparagement.    Interdonato agrees that he will not disparage or in any
way criticize the Company and/or present and former officers, directors,
employees, agents, predecessors, successors, transferees, and assigns of the
Company to any third party, including but not limited to employees, vendors,
customers, or business partners at any time in the future. Interdonato also
agrees that he will not disparage or in any way criticize the Company's
products, services, marketing and promotional materials, and/or business
practices to any third party, including but not limited to employees, vendors,
customers, or business partners at any time in the future.

(b)Ownership, Non-Disclosure and Non-Use of Confidential Information.

(i)Interdonato acknowledges and agrees that all Confidential Information, and
all physical embodiments thereof, are confidential to and shall be and remain
the sole and exclusive property of the Company. Interdonato warrants that he has
delivered to the Company, or will deliver to the Company no later than 5:00 p.m.
on 31 July 2002 all Confidential Information (and all embodiments thereof) in
Interdonato's custody, control or possession.

(ii)"Confidential Information" means information, including trade secrets,
relating to the Company or its Affiliates which (1) derives economic value,
actual or potential, from not being generally known to and not being readily
ascertainable by other persons who can obtain economic value from its disclosure
or use; and (2) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. Assuming these two criteria are met,
Confidential Information shall include information disclosed to or known to
Interdonato as a direct or indirect consequence of or through his/her employment
with the Corporation or its subsidiaries, about any customer's, supplier's or
the Corporation's or its subsidiaries' business, methods, business plans,
operations, products, processes and services, including, but not limited to,
information relating to research, development, inventions, recommendations,
programs, systems, and systems analyses, flow charts, finances, and financial
statements, marketing plans and strategies, merchandising, pricing strategies,
merchandise sources, client sources, system designs, procedure manuals,
automated data programs, financing methods, financial projections, terms and
conditions of arrangements of any business, computer software, terms and
conditions of business arrangements with clients or suppliers, reports,
personnel procedures, supply and services resources, names and addresses of
clients, the Corporation's or its subsidiaries' contacts names of professional
advisors, and all other information pertaining to clients and suppliers,
including, but not limited to assets, business interests, personal data and all
other information pertaining to the Corporation or its subsidiaries, clients or
suppliers whatsoever, including all accompanying documentation therefore. All
information disclosed to Interdonato, or to which Interdonato has access during
the period of his employment, for which there is any reasonable basis to be
believed is, or which appears to be treated by the Employer as Confidential
Information, shall be presumed to be Confidential Information here under.
Confidential Information shall not, however, include information that (i) is
publicly known or becomes publicly known through no fault of Interdonato, or
(ii) is generally or readily obtainable by the public, or (iii) constitutes
general skills, knowledge and experience acquired by Interdonato before and/or
during his/her employment with the Corporation and its subsidiaries.

--------------------------------------------------------------------------------



Interdonato agrees that all documents of any nature pertaining to activities of
the Corporation, its subsidiaries or their affiliates, or that include any
Confidential Information, in his possession now or at any time during the term
of his employment, including without limitation, memoranda, notebooks, notes,
data sheets, records and computer programs or computer files, are and shall be
the property of such entity and that all copies thereof shall be surrendered to
the appropriate entity upon termination of his employment.

(iii)Interdonato agrees that all Confidential Information received or developed
by Interdonato as a result of Interdonato's employment with the Company will be
held in trust and in strictest confidence by Interdonato. Interdonato will
protect

--------------------------------------------------------------------------------



such Confidential Information from disclosure and, without the prior written
consent of the Company, will make absolutely no use of the Confidential
Information. Interdonato shall maintain and observe the obligations of
confidentiality contained in this Agreement with respect to the Confidential
Information for a period of two (2) years from the Separation Date. However,
with respect to those items of Confidential Information which constitute a trade
secret as defined by the applicable laws governing the protection of trade
secrets of the Company, Interdonato's obligations of confidentiality and
non-disclosure shall continue to survive after said two-year period to the
greatest extent permitted by applicable law.

(c)Agreement Not to Solicit Customers. For a period of one year from the
Separation Date, Interdonato, except on behalf of or with the prior written
consent of the Company, shall not, either directly or indirectly, on
Interdonato's behalf or on behalf of others, solicit, divert, or appropriate or
attempt to solicit, divert, or appropriate any business from any customer or
actively sought prospective customer of the Company with whom Interdonato has
dealt, whose dealings with the Company have been supervised by Interdonato, or
about whom Interdonato has acquired Confidential Information in the course of
his/her employment. Business shall mean the sale, marketing and provision of
inbound and outbound telecommunications based marketing services and customer
service functions (provided in the manner or method in which the Company has
historically provided them), marketing research services, the consulting, design
and implementation of these services, and any related business the Company is
engaged in as of the Separation Date.

(d)Agreement Not to Solicit Employees. For a period of one year from the
Separation Date, Interdonato shall not, either directly or indirectly, on
Interdonato's own behalf or on behalf of others, solicit, divert, or hire, or
attempt to solicit, divert, or hire, any person employed by the Company, whether
or not the employment of any such person is pursuant to a written agreement, for
a determined period or at will.

(e)Agreement Not To Compete. As a material term of this Agreement and in order
to protect the goodwill, the client and vendor relations, the Confidential
Information, the competitive business advantage of AEGIS and AEGIS's investment
in the training and education of Interdonato, Interdonato agrees that for a
period of one (1) year after the date of the termination of employment with
AEGIS, Interdonato shall not, anywhere within the United States, or any other
geographical area where AEGIS conducts its business, directly or indirectly,
either individually or on behalf of or with any person or entity, unless first
obtaining the express written permission (which shall not be unreasonably
withheld) of the President of AEGIS; (i) prepare to compete or actually compete
with or against AEGIS in providing telephone marketing, marketing research or
any other services related to the then current business of AEGIS to third
parties; (ii) become associated in any way with, be employed by, render any
services to, or consult with, any person or entity that competes with, or is a
competitor of AEGIS in providing telephone marketing, marketing research or any
other services related to the then current business of Aegis or enter into any
other relationship with any Competing Entity; (iii) be employed by, render any
services to, or consult with, any person or entity where Interdonato's
employment or the services to be rendered by Interdonato would involve in any
material way telephone marketing, marketing research or any other services
related to the then current business of AEGIS; and, (iv) render, perform, or
provide any telephone marketing or marketing research or any other services
related to the then current business of AEGIS to any actual or prospective
clients of AEGIS with whom Interdonato had personal contact while employed by
AEGIS.

The purpose of this Agreement is to restrict the activities of Interdonato under
this section only to the extent necessary for the protection of AEGIS's
legitimate business interests. AEGIS and Interdonato agree that the scope,
duration and geographic area provisions in this section are reasonable. In the
event that a court of competent jurisdiction finds that the provisions of this
section exceed the scope, time or geographical limitations permitted by

--------------------------------------------------------------------------------

applicable law, the parties agree that the court shall reform the provisions to
permit the maximum scope, time or geographic limitations permissible.

(f)Return of Company Property. Interdonato warrants that he has delivered to the
Employer or will deliver to the Employer within a reasonable period of time all
Company property in Interdonato's possession and control, including without
limitation, (excluding the computer provided to Interdonato to work from his
home), credit cards, security access card.



6.Unemployment Claims. Interdonato will not file for unemployment until the
expiration of twelve months from the separation date. If Interdonato draws any
unemployment compensation before the twelve-month term expires, his rights under
this agreement expire and the Company has the right to collect all monies
already paid under this Agreement. After the twelve-month term has expired, the
Company agrees that it will not contest any claim for unemployment filed by
Interdonato.

7.Breach by Interdonato. Interdonato acknowledges that breach of any of the
obligations under this Agreement will cause the Company irreparable damage for
which other remedies will be inadequate. Accordingly, in the event of such
breach, the Company shall have the right to petition for injunctive or other
equitable relief from a court of competent jurisdiction as may be necessary and
appropriate to prevent the continued or further breach of this Agreement by
Interdonato, and Interdonato shall not oppose such injunction on the grounds
that an adequate remedy is available at law. Such remedy shall be in addition to
other remedies available to the Company. If the Company seeks an injunction
hereunder, then Interdonato waives any requirement that the disclosing party
post a bond or any other security.

8.CONFIDENTIALITY. Interdonato represents and agrees that Interdonato will keep
the terms, amount, and fact of this Agreement completely CONFIDENTIAL and that
Interdonato will not hereafter disclose any information concerning this
Agreement to anyone, except Interdonato's immediate family (spouse, children,
and parents), investment advisor, tax advisor, outplacement advisor, accountant,
and attorney, provided that they agree to keep this information CONFIDENTIAL, or
to enforce the terms of this Agreement.

9.Compliance with Law. Interdonato hereby acknowledges and agrees that this
Agreement and the termination of his employment and all actions taken in
connection therewith are in compliance with the Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the release set forth
in Section 1 hereof shall be applicable, without limitation, to any claims
brought under these Acts. Interdonato further acknowledges and agrees that:

(a)The release given by Interdonato in this Agreement is given solely in
exchange for the consideration set forth in this Agreement and such
consideration is in addition to anything of value to which Interdonato received
prior to entering into this Agreement;

(b)By entering into this Agreement, Interdonato does not waive rights or claims
that may arise after the date this Agreement is executed;

(c)Interdonato has been advised to consult an attorney prior to entering into
this Agreement, and this provision of this Agreement satisfies the requirement
of the Older Workers Benefit Protection Act that Interdonato be so advised in
writing;

(d)Interdonato has at least twenty-one (21) days from 9 July 2002 within which
to consider this agreement; and

(e)For a period of seven (7) days following execution of this Agreement,
Interdonato may revoke this Agreement and this Agreement shall not become
effective or enforceable until such seven-day period has expired.



10.Knowledgeable Decision by Interdonato. Interdonato has read all of the terms
of this Agreement and has had an opportunity to discuss it with individuals of
Interdonato's own choice, as limited by Section 8 of this Agreement, who are not
associated with the Company. Interdonato understands

--------------------------------------------------------------------------------

the terms of this Agreement and that this Agreement releases forever the Company
from any legal action arising from Interdonato's employment relationship and the
termination of this employment relationship by the Company. Interdonato signs
this Agreement of his own free will in exchange for the consideration to be
given to Interdonato, which Interdonato acknowledges is adequate and
satisfactory. Neither the Company nor its agents, representatives, or employees
have made any representations to Interdonato concerning the terms or effects of
this Agreement, other than those contained in the Agreement.

11.Controlling Law. This Agreement is made and entered into in the State of
Texas, and shall in all respects be interpreted, enforced, and governed under
the laws of the State of Texas. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.

12.Severability. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.

        In witness whereof, the parties have executed this Agreement this 8 day
of August, 2002.

      Company:          
Richard Interdonato
 
AEGIS COMMUNICATIONS GROUP, INC.           By: /s/  RICHARD INTERDONATO      

--------------------------------------------------------------------------------

Richard Interdonato   By: /s/  THOMAS FRANKLIN      

--------------------------------------------------------------------------------

Thomas Franklin
EVP Administration           Date: 8/7/02   Date: 8/8/02

--------------------------------------------------------------------------------

Stock List Graham

Alpha Sorted Plan Year

 
  Aegis Stock Options
Combined - all plans

   
   
   
   
   
   
   
   
 
  Name


--------------------------------------------------------------------------------

  Date
Issued

--------------------------------------------------------------------------------

  Original
Grant

--------------------------------------------------------------------------------

  Net Available
Options
Outstanding

--------------------------------------------------------------------------------

   
  Original
Option
Price

--------------------------------------------------------------------------------

  Current
Option
Price

--------------------------------------------------------------------------------

  Original
Grant

--------------------------------------------------------------------------------

  Options
Outstanding

--------------------------------------------------------------------------------

98   Interdonato, Richard   3/25/1999
3/25/2000
3/25/2001
3/25/2002   300,000
100,000
100,000
100,000   300,000
yes
yes
yes     
100,000
100,000
100,000   $
$
$
$ 0.91
0.91
0.91
0.91   $
$
$
$ 0.91
0.91
0.91
0.91        
98
 
Interdonato, Richard
 
8/17/1999
8/17/2000
 
100,000
100,000
 
100,000
yes
 
  
100,000
 
$
$
0.97
0.97
 
$
$
0.97
0.97
 
 
 
 
98
 
Interdonato, Richard
 
12/20/1999
12/20/2000
12/20/2001
12/20/2002
 
100,000
33.334
33.333
33,333
 
100,000
yes
yes
no
 
 
33,334
33,333
 
$
$
$
1.12
1.12
1.12
 
$
$
$
1.12
1.12
1.12
 
 
 
 
98
 
Interdonato, Richard
 
2/24/2000
2/24/2001
2/24/2002
2/24/2003
 
100,000
33,334
33,333
33,333
 
100,000
yes
yes
no
 
 
33,334
33,333
 
$
$
$
1.94
1.94
1.94
 
$
$
$
1.94
1.94
1.94
 
 
 
 
98
 
Interdonato, Richard
 
12/13/2000
12/13/2001
12/13/2002
12/13/2003
 
50,000
16,667
16,667
16,666
 
50,000
yes
no
no
 
 
16,667
 
$
$
0.70
0.70
 
$
$
0.70
0.70
 
 
 
 
 
 
 
 
 
 
 
 
 
 
550,001
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

*indicates post-merger separation

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33



SEPARATION AGREEMENT AND GENERAL RELEASE
